Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2/24/2022 have been fully considered but they are not persuasive.
Applicant argues that Wang in view of Lee fails to teach "receiving, from the terminal, first uplink data, in case that the first uplink data for the target base station and second uplink data for the source base station are overlapped in a time domain resource," and "wherein transmission of the second uplink data at the terminal is cancelled,".
Examiner notes that while this wasn’t specifically recited in the previous claim set, the general teachings of Wang and Lee cited prior action, as well as new portions of Wang not previously cited, are believed to read on the newly amended claims.
In particular, Wang, is believed to teaching a UE transmitting uplink signals, defined partially by a time domain, to both a first and second base station during a handover/RRC reconfiguration (see paragraphs 186-189 and 389).
Lee is cited for teaching that in the event of overlapping time resources, the second uplink transmission is maintained while the first uplink transmission halted (see Lee paragraphs 7, 13 and 133).  Motivation for applying this feature into Wang is the reduce the chance of signal interference.
While neither reference alone teaches the above feature, it is the examiner’s belief that the combination of these teachings does render it as obvious to one of ordinary skill in the arts.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the RRC reconfiguration" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-7, 9-10 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0022046 (Wang et al.) in view of US 2019/0239196 (Lee et al.).
As to claims 1 and 9, Wang teaches a terminal (1900, fig 20) in a wireless communication system, the terminal comprising: a transceiver (1920, fig 20); and a processor (1910, fig 20) coupled to the transceiver and configured to: 
receive, from a source base station, a radio resource control (RRC) reconfiguration message for a handover, wherein a connection with the source base station is maintained until releasing the source base station after a random access to a target base station is succeeded (see paragraphs 186, 351 and 361, handover command from SeNB, which may be a RRC connection reconfiguration message.  The connection with SeNB is maintained until at least after the random access [see paragraph 361]), 
perform the random access to the target base station (see paragraphs 186, 188 and 355-357, UE performs synchronization with TeNB using UL transmission, which can include performing random access), and 
transmit, to the target base station, first uplink data, in case that the first uplink data for the target base station and second uplink data for the source base station are overlapped in a time domain resource (see paragraphs 186-189 and 389, UE performs UL communication with target base station regardless of whether there’s simultaneously overlapping transmissions going on between the UE and SeNB),
 What is lacking from Wang wherein transmission-of the second uplink data is cancelled.
In analogous art, Lee, teaches a UE performing uplink transmission on a second channel when both of a first and second channel are deemed to overlap with respect to the time domain (see Lee, paragraphs 7, 13 and 133).
It would have been obvious to apply this teaching of Lee into Wang, so as to minimize the risk of channel interference and reduce hardware demands on the UE.
As to claims 6 and 14, Wang teaches a target base station (1800, fig 19) in a wireless communication system, the target base station comprising: a transceiver (1820, fig 19); and a processor (1810, fig 19) coupled to the transceiver and configured to 
receive, from a source base station, a handover request message (handover request sent from SeNB to TeNB, see paragraphs 186 and 343), 
transmit, to the source base station, a handover request acknowledge message (handover response, see paragraphs 186 and 346), 
perform random access with the terminal (see paragraphs 186, 188 and 355-357, UE performs synchronization with TeNB using UL transmission, which can include performing random access), and 
receive, from a terminal, first uplink data, in case that the first uplink data for the target base station and second uplink data for the source base station are overlapped in a time domain resource (see paragraphs 186-189 and 389, UE performs UL communication with target base station regardless of whether there’s simultaneously overlapping transmissions going on between the UE and SeNB), 
wherein a connection between the terminal and the source base station is maintained until releasing the source base station after the random access with the terminal is succeeded (The connection with SeNB is maintained until at least after the random access [see paragraph 361]).
What is lacking from Wang is wherein transmission of the second uplink data at the terminal is cancelled.
In analogous art, Lee, teaches a UE performing uplink transmission on a second channel when both of a first and second channel are deemed to overlap with respect to the time domain (see Lee, paragraphs 7, 13 and 133).
It would have been obvious to apply this teaching of Lee into Wang, so as to minimize the risk of channel interference and reduce hardware demands on the UE.
As to claims 2 and 10, Wang teaches wherein the first uplink data for the target base station and the second uplink data for the source base station are overlapped in the time domain resource is defined based on whether at least a portion of a first time resource of the first uplink data see paragraphs 188 and 389, overlap can be with respect to time).
As to claims 5 and 13, Wang teaches wherein processor is further configured to transmit to the base station, an RRC reconfiguration complete message after random access is succeeded (see paragraphs 355 and 359).
As to claims 7 and 15, Wang teaches wherein at least a portion of a first time resource of the first uplink data see paragraph 188 and 389, UE performs UL communication with SeNB and TeNB at same time).
Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0022046 (Wang et al.) in view of US 2019/0239196 (Lee et al.) as applied to claims 1 and 9 above, and further in view of US 2020/0296633 (Michalopoulos et al.).
As to claims 4 and 12, what is further lacking wherein the RRC reconfiguration message comprises information on a dedicated resource for the random access associated with the target base station and information on an identifier of the target base station.
In analogous art, Michalopoulos teaches the RRC reconfiguration message comprises information on a dedicated resource for the random access associated with the target base station and information on an identifier of the target base station (see Michalopoulos, paragraph 47).
It would have been obvious to apply this teaching into Wang, so as to provide the UE the necessary information it needs to perform the reconfiguration that is taught by Wang.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAZDA SABOURI whose telephone number is (571)272-8892. The examiner can normally be reached 10 am-7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAZDA SABOURI/Primary Examiner, Art Unit 2641